Case 2:20-cv-14465-AMC Document 4 Entered on FLSD Docket 01/04/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  FORT PIERCE DIVISION

                               CASE NO.: 2:20-cv-14465

  MITCHELL A. GROSSMAN,

             Plaintiff,

  v.

  MARTIN MEMORIAL MEDICAL
  CENTER, INC.; HEALTHCARE REVENUE
  RECOVERY GROUP, LLC; PARAGON
  CONTRACTING SERVICES, LLC, and
  UNITED COLLECTION BUREAU, INC.,

           Defendants.
  _____________________________________/

         DEFENDANT, HEALTHCARE REVENUE RECOVERY GROUP, LLC.’S
                 NOTICE OF PENDENCY OF OTHER ACTIONS

        In accordance with Local Rule 3.8, I certify that the instant action:

 __X__ IS related to pending or closed civil or criminal case(s) previously filed in this Court, or

 any other Federal or State court, or administrative agency as indicated below:

 This action was removed from the County Court of the Nineteenth Judicial Circuit, in and
 for St. Lucie County, Florida, Case Number 2020CC002240.


 ____ IS NOT related to pending or closed civil or criminal case(s) previously filed in this Court,

 or any other Federal or State court, or administrative agency.

        Dated this 4th day of January, 2021.
                                                      Respectfully submitted,

                                                      /s/ Ernest H. Kohlmyer, III
                                                      Ernest H. Kohlmyer, III, Esquire
                                                      Florida Bar No.: 110108




                                                  1
Case 2:20-cv-14465-AMC Document 4 Entered on FLSD Docket 01/04/2021 Page 2 of 2




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on

 January 4, 2021, via the Court Clerk’s CM/ECF. I further certify that a copy was furnished to

 Jason R. Kobal, Esquire at koballaw@yahoo.com (Attorneys for Plaintiff);John P. Gaset Esquire

 at John.Gaset@dinsmore.com and       Jessica.Lovins@dinsmore.com (Attorney for Defendant,

 Paragon Contracting, LLC), Darrin J. Quam, Esquire at DQuam@stearnsweaver.com, and Lauren

 M. Burnette, Esquire at lburnette@messerstrickler.com.

                                            /s/ Ernest H. Kohlmyer, III
                                            Ernest H. Kohlmyer, III, Esquire
                                            Florida Bar No.: 110108
                                            skohlmyer@shepardfirm.com
                                            Shepard, Smith, Kohlmyer & Hand, P.A.
                                            2300 Maitland Center Parkway, Suite 100
                                            Maitland, Florida 32751
                                            Telephone (407) 622-1772
                                            Facsimile (407) 622-1884
                                            Attorneys for Defendant, Healthcare Revenue
                                            Recovery Group, LLC




                                               2
